Citation Nr: 0805567	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-24 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for fatigue, to include 
as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel





INTRODUCTION

The veteran had active service from January 1969 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VA Regional Office (RO) in Waco, Texas, which denied service 
connection for PTSD and fatigue.  In March 2007 the Board 
remanded this matter back to the RO for additional 
development.  After the veteran responded to a request for 
additional information, a VA examination was conducted and a 
supplemental statement of the case issued, which again denied 
service connection for PTSD and fatigue.  


FINDINGS OF FACT

1.  The veteran is not shown to have PTSD that is causally or 
etiologically related to service.

2.  A fatigue disorder was not manifested during service or 
for many years following separation from service, and a 
currently diagnosed fatigue disorder is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  A fatigue disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§1101, 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in July 2004.  The RO provided the requisite 
notification regarding the evaluation or the effective date 
that could be assigned if service connection were granted in 
April 2007 and July 2007 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that he has post-traumatic 
stress disorder (PTSD) that was incurred in or aggravated by 
active service.  Additionally, the veteran contends that he 
has a fatigue disability that is etiologically related to his 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection for post traumatic stress 
disorder requires: (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor occurred; and, (3) a 
link established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors.  His testimony, 
therefore, must be corroborated by credible supporting 
evidence ascertained from any source.  Cohen v. Brown, 10 
Vet. App. 128 (1997); see also Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).

A review of the veteran's personnel file does not indicate 
the presence of any commendations which would indicate combat 
service.  Records indicate that the veteran served in the Air 
Force as a postal finance and registry clerk, in Pleiku, 
Vietnam from November 1970 to November 1971.  Based upon this 
information and the veteran's alleged stressors, the Board 
finds that the veteran did not engage in combat with the 
enemy.  

The veteran's military service records do not indicate that 
the veteran sought or received treatment for psychological 
issues during active service.  The first documentation of 
post-service psychological treatment contained in the record 
does not occur until July 1986, approximately fifteen years 
after separation from active duty.  At that time the veteran 
was diagnosed with recurrent major depression.  A number of 
psychological stressors were identified, none of which were 
related to active service.  

In October of 2004 the veteran submitted a letter from a 
private physician.  The letter is dated September 2004 and 
states that the veteran began treating in March 2004 and has 
had three follow-up appointments since then.  The veteran's 
principal diagnosis was said to be bipolar II disorder, as 
well as increased depression.  The physician also indicated 
that after reviewing the veteran's service history, a 
secondary diagnosis of post-traumatic stress disorder was 
warranted.  

A VA psychiatric examination was conducted in August of 2007.  
The psychiatrist reviewed the veteran's claims file and 
medical records, as well as interviewed and tested the 
veteran.  Specifically, the veteran noted four traumatic 
stressor events during his service in Vietnam.  The veteran 
reported that (1) from three to five times a week the enemy 
would shell the base with mortar and rocket fire, (2) the 
air-control tower on his base was struck and two service 
members the veteran knew were killed, (3) while recovering 
from malaria in an Army hospital he was exposed to multiple 
wounded and dying soldiers, and (4) the veteran was evacuated 
over enemy fire on a helicopter to another Army hospital, 
where more wounded and dying were witnessed.  

The VA examiner noted that that the veteran's symptoms 
included persistent increased arousal, irritability, and an 
exaggerated startle response.  Re-experiencing of events was 
said to be minimal and bad dreams were not significantly 
recurrent.  The examiner stated that the veteran did not 
display restricted affect, detachment, inability to recall, 
hypervigilance, or significant difficulty with concentration.  
The examiner offered the opinion that the above symptoms were 
a mixture of bipolar disorder with recurrent episodes of 
depression and hypomania, with some post-traumatic stress 
disorder symptoms not fully meeting the criteria for PTSD.  
The examiner also stated that the overall level of trauma 
stress experienced by the veteran would be considered 
moderate relative to other soldiers in Vietnam.  The 
examiner's diagnosis was bipolar disorder II, alcohol 
dependence, and anxiety disorder, not otherwise specified 
with post-traumatic stress disorder type symptoms.  At that 
time the veteran's global assessment of functioning (GAF) 
score was said to be 65.  

Based upon the above, the Board concludes that a finding of 
service connection for post-traumatic stress disorder is not 
warranted.  Although the veteran was said by the VA examiner 
to have some symptoms of PTSD, the veteran did not meet the 
criteria for a diagnosis of PTSD.  This opinion was offered 
by a psychiatrist after a review of the veteran's claims file 
and medical records, as well as psychological testing.  

The Board notes that a letter was submitted by a private 
physician whose specialty was not identified.  That letter 
indicated that the veteran's primary diagnosis was bipolar II 
disorder and that a secondary diagnosis of post-traumatic 
stress disorder was warranted.  The record does not indicate 
what documents were reviewed, or what testing was done to 
support this diagnosis and opinion.  As such, the Board 
concludes that the opinion of the VA examiner is more 
probative in this matter.  

As stated above, service connection for post-traumatic stress 
disorder will be awarded to a veteran when the record before 
the Secretary contains (1) a current medical diagnosis of 
post-traumatic stress disorder, (2) credible supporting 
evidence that a claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of the post-traumatic stress disorder.   See 
38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the Board concludes that the 
medical evidence is against a finding of a diagnosis of PTSD.  

Although the veteran has identified four stressor events, the 
record does not contain any indication that those stressors 
have been verified.  Additionally, the claims file contains 
the letter of the veteran's physician asserting a diagnosis 
of PTSD, a diagnosis which is refuted by the VA examiner.  
However, despite this letter, the record does not contain any 
evidence of a medical opinion regarding a link between the 
alleged stressors and the diagnosis of PTSD.  For the above 
reasons the Board finds that the evidence in this cause does 
not support a finding of service connection for PTSD.  

The veteran has also contended that he has fatigue secondary 
to his service-related PTSD.  A review of service medical 
records does not indicate a diagnosis of fatigue either 
directly related to service or secondary to PTSD during 
active service.  The record does not contain any medical 
evidence that fatigue was proximately caused by, or 
proximately aggravated by, the veteran's service, or by PTSD.  
Based upon the above, service connection for fatigue 
directly, or secondary to PTSD, is not warranted.   


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for fatigue, to include as secondary to 
post-traumatic stress disorder, is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


